314 F.2d 838
Chester GRAY and Alfred Schiff, Appellants,v.UNITED STATES of America, Appellee.
No. 19803.
United States Court of Appeals Fifth Circuit.
March 29, 1963, Rehearing Denied May 3, 1963.

Max Lurie, Miami, Fla., for appellant.
Alfred E. Sapp, Asst. U.S. Atty., Edith House, U.S. Atty., Miami, Fla., David B. Bliss, Dolph B. H. Simon, Attys., S.E.C., Washington, D.C., of counsel, for appellee.
Before TUTTLE, Chief Judge, WOODBURY,1 Chief Judge, and BELL, Circuit Judge.
PER CURIAM.


1
The judgment is affirmed.  We find that there was no prejudicial error committed by the trial court in refusing to dismiss count one of the indictment by reason of the fact that particular use of interstate communication was charged to be from Miami, Florida, whereas the proof showed that it was from Miami Beach, Florida.  We also find no merit in the argument that the trial court erred in not granting a mistrial for a statement made by government counsel during the opening statement to the jury.  We find no error in the trial court's response given to the jury asking a further charge after once retiring to the jury room.  The appellants were given a fair trial and the jury verdict is amply supported on the record.

The judgment is

2
Affirmed.



1
 Chief Judge of the First Circuit, sitting by designation